J-S58044-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: E.A., A MINOR                       :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
                                           :
APPEAL OF: E.A., NATURAL MOTHER            :         No. 877 WDA 2014

                   Appeal from the Order Dated May 5, 2014
              In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): TPR 173 of 2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., AND PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                    FILED SEPTEMBER 15, 2014

                                                            er entered in the

Allegheny County Court of Common Pleas, which involuntarily terminated



      In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

      Mother raises one issue for our review:

         DID THE TRIAL COURT ABUSE ITS DISCRETION AND/OR
         ERR AS A MATTER OF LAW IN CONCLUDING THAT
         TERMINATION OF [MOTH                    S WOULD
         SERVE THE NEEDS AND WELFARE OF CHILD PURSUANT
         TO 23 PA.C.S.A. § 2511(B)?



      The standard and scope of review applicable in termination of parental

rights cases are as follows:

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58044-14

        When reviewing an appeal from a decree terminating
        parental rights, we are limited to determining whether the
        decision of the trial court is supported by competent
        evidence. Absent an abuse of discretion, an error of law,

        decision, the decree must stand. Where a trial court has
        granted a petition to involuntarily terminate parental

        the same deference that it would give to a jury verdict.
        We must employ a broad, comprehensive review of the
        record in orde
        decision is supported by competent evidence.

        Furthermore, we note that the trial court, as the finder of
        fact, is the sole determiner of the credibility of witnesses
        and all conflicts in testimony are to be resolved by the
        finder of fact. The burden of proof is on the party seeking
        termination to establish by clear and convincing evidence
        the existence of grounds for doing so.

        The standard of clear and convincing evidence means
        testimony that is so clear, direct, weighty, and convincing
        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        We may uphold a termination decision if any proper basis
        exists for the result reached. If the trial c
        are supported by competent evidence, we must affirm the

        opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

See also In re Adoption of C.L.G., 956 A.2d 999, 1003-04 (Pa.Super.

2008) (en banc).

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the comprehensive opinion of the Honorable Alexander P.




                                     -2-
J-S58044-14

discusses and properly disposes of the question presented. (See Trial Court

Opinion, filed June 27, 2014, at 4-12) (finding: Mother challenges only

              rmination under Section 2511(b);1 Child has special needs and

significant developmental delays due to brain injuries and will require

significant care and attention in future; Dr. Patricia Pepe indicated that

Mother has been unable to meet expectations for parenting and did not

exhibit individual stability to parent; CYF caseworker Jaime Greenberg




which continue to ex



needs, and Child has made progress in their care; Child is bonded to foster

                                                             parents exhibit

excellent parenting skills and are willing to adopt Child; court found




involuntary ter

evidence).2

       Order affirmed.

1
    Mother concedes on appeal that the Allegheny County Office of Children,
                                                                       See


2
 The correct citation for In re S.D.T., Jr. is 934 A.2d 703 (Pa.Super. 2007),
appeal denied, 597 Pa. 68, 950 A.2d 270 (2008).
                                    -3-
J-S58044-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/15/2014




                          -4-
Circulated 09/03/2014 09:41 AM
Circulated 09/03/2014 09:41 AM
Circulated 09/03/2014 09:41 AM
Circulated 09/03/2014 09:41 AM
Circulated 09/03/2014 09:41 AM
Circulated 09/03/2014 09:41 AM
Circulated 09/03/2014 09:41 AM
Circulated 09/03/2014 09:41 AM
Circulated 09/03/2014 09:41 AM
Circulated 09/03/2014 09:41 AM
Circulated 09/03/2014 09:41 AM